On Rehearing
PER CURIAM.
The Court having considered the trial judge’s response to our November 8, 1979, order directing a hearing on the question of a possible violation of the rule of Gardner v. Florida, 430 U.S. 349, 97 S.Ct. 1197, 51 L.Ed.2d 393 (1977), and the appellant’s motions in reference thereto, it is hereby concluded and adjudged that:
A hearing held to determine whether a sentence of death was imposed in consideration of any information not disclosed to the defendant is a critical stage of the criminal proceedings, at which the defendant is entitled to be represented by counsel.
Therefore, the trial court erred in concluding that there was no need for the appellant to have legal representation at the hearing.
When this Court, during the penden-cy of an appeal from a judgment imposing a sentence of death, orders a hearing on the issue of whether the sentence was imposed in consideration of any information not disclosed to the appellant, such hearing is a part of the appellate process and it is proper for appointed appellate counsel to represent the appellant at such hearing.
The trial court shall hold a further hearing to determine whether the sentence of death was imposed in consideration of any information not disclosed to the appellant or any reports not furnished to him prior to sentencing, and the Public Defender of the Second Judicial Circuit is hereby directed to represent the appellant at the hearing.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.